Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election of Group II, claims 6-8 and 18 in the reply filed on 3/18/22 is acknowledged.  Claims 1-5, 9-17 are withdrawn as non-elected species. This election was made without traverse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 9260699. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to a sensor comprising the following:
A glucose dehydrogenase with a Km of 20 mM or less for D-glucose (see claims 7 and 9);
The glucose dehydrogenase is immobilized on a carbon or metal electrode (see claim 10); and
A mediator include ferrocene (see 8. Glucose Sensor).

Claims 6-8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 9404144. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to a sensor comprising the following:
A glucose dehydrogenase with a Km of 15 mM or less for D-glucose (see claim 2 and Abstract),
The glucose dehydrogenase is immobilized on a carbon or metal electrode (see claim 4), and
A mediator include ferrocene (see 8. Glucose Sensor)

Claims 6-8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9487758. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to a sensor comprising the following:
A glucose dehydrogenase with a Km of 20 mM or less for D-glucose (see claims 1 and 4),
The glucose dehydrogenase is immobilized on a carbon or metal electrode (see claim 4), and
A mediator including ferrocene (see 8. Glucose Sensor)

Claims 6-8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 9657325. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to a sensor comprising the following:
A glucose dehydrogenase with a Km of 52.2 mM for D-glucose (see claim 7 and Example 5),
The glucose dehydrogenase is immobilized on a carbon or metal electrode (see claim 7 and 3-3 Glucose Sensor), and
A mediator include ferrocene (see 3-3 Glucose Sensor)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumida et al. (US 9260699, issued 2/16/2016).

An flavin binding glucose dehydrogenase with a Km of 20 mM or less for D-glucose (see claims 7 and 9);
The glucose dehydrogenase is immobilized on a carbon or metal electrode (see claim 10 and col 17, lines 60-65); and
A mediator including ferrocene, potassium ferricyanide, or phenazine methosulfate (col 18, lines 5-20).
Therefore, the invention as a whole is anticipated by the reference.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6-8 and 18 is/are rejected under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 103 as being anticipated by or obvious over Sumida et al. (US 9260699, issued 2/16/2016).
As detailed below, Sumida et al. teach a product that appears substantially identical in structure to the claimed composition but does not explicitly state all the functional limitations and intended results listed in claim 7. Therefore, a dual rejection under 102/103 is made since the composition of Sumida et al. either inherently meets the claims (M.P.E.P 2112 III and V) or is prima facie obvious  since the compositions are structurally similar and share a similar utility and therefore are expected to have similar properties (MPEP 2144.09).   
Sumida et al. teach a glucose sensor (8. Glucose Sensor col 17, line 60 to col 18, line 25) comprising:
An flavin binding glucose dehydrogenase with a Km of 20 mM or less for D-glucose (see claims 7 and 9);
The glucose dehydrogenase is immobilized on a carbon or metal electrode (see claim 10 and col 17, lines 60-65); and
A mediator including ferrocene, potassium ferricyanide, or phenazine methosulfate (col 18, lines 5-20).
It is noted that the glucose dehydrogenase of SEQ ID No. 1 of Sumida et al. has an identical amino acid sequence to SEQ ID No. 5 of the current application (See GenCore Alignment results for SEQ ID NO. 5 vs. SEQ ID NO. 1).  The current Specification indicates that a glucose dehydrogenase with a SEQ ID NO. 5 has all the properties listed in claim 7 (Specification, paragraphs bridging pg. 10-11).  Since 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699